Name: EFTA SURVEILLANCE AUTHORITY DECISION No 68/94/COL of 27 June 1994 amending Annex I to Decision No 48/94/COL concerning additional guarantees relating to transmissible gastroenteritis for pigs destined to EFTA States or regions free of the disease
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0067(01)EFTA SURVEILLANCE AUTHORITY DECISION No 68/94/COL of 27 June 1994 amending Annex I to Decision No 48/94/COL concerning additional guarantees relating to transmissible gastroenteritis for pigs destined to EFTA States or regions free of the disease Official Journal L 247 , 22/09/1994 P. 0043 - 0043EFTA SURVEILLANCE AUTHORITY DECISION No 68/94/COL of 27 June 1994 amending Annex I to Decision No 48/94/COL concerning additional guarantees relating to transmissible gastroenteritis for pigs destined to EFTA States or regions free of the disease THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as 'the Cattle and Swine Act`), and in particular Article 10 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (c) thereof,Whereas Norway considers, as stated in a letter dated 3 January 1994, its territory to be free from transmissible gastroenteritis (TGE) and has submitted supporting documentation to the EFTA Surveillance Authority as provided for in Article 10 (1) of the Cattle and Swine Act;Whereas it is appropriate to define certain additional guarantees to protect the disease status in Norway;Whereas the authorities of Norway apply for national movement of pigs for breeding and production rules at least equivalent to those foreseen by the present Decision;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Annex I to EFTA Surveillance Authority Decision No 48/94/COL of 8 June 1994 concerning additional guarantees relating to transmissible gastroenteritis for pigs destined to EFTA States or regions free of the disease is hereby replaced by the Annex to this Decision.2. This Decision shall enter into force on 1 July 1994.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX 'ANNEX IRegions free of transmissible gastroenteritis which do not permit vaccinationFinland: All regionsNorway: All regions.`